Citation Nr: 1442843	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg peripheral artery disease status post forefoot amputation and partial scrotectomy, due to alleged negligence on the part of VA medical professionals in performing femoral artery bypass graft surgery on July 14, 2005.


REPRESENTATION

Appellant represented by:	Seth A. Director, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée 



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran and his fiancée presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The claim was subsequently remanded by the Board in October 2012 for additional development.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran's attorney submitted a statement in support of the claim that was received directly at the Board in August 2014.  As the statement was accompanied by a waiver of RO consideration, it can be considered by the Board in the first instance.  38 C.F.R. § 20.1304 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim in October 2012 in order for VA to contact the VA Medical Center (VAMC) located in Loma Vista, California and request that they provide a copy of any investigative/incident report prepared following the Veteran's July 14, 2005, surgeries; and to contact the Office of the Director, Jerry L. Pettis Memorial Healthcare System, Loma Linda, California, Department of Veterans Affairs and request that they provide copies of any and all litigation and/or discovery documents pertaining to the settlement of the appellant's claim under the Federal Tort Claims Act for the incident(s) which occurred at the Loma Linda, California VAMC in July 2005.  

The Appeals Management Center (AMC) sent two letters to the Office of the Director at the Loma Linda VAMC in November 2012.  The first requested a copy of any investigative/incident report prepared following the Veteran's July 14, 2005, surgeries.  The second requested copies of any and all litigation and/or discovery documents pertaining to the settlement of the appellant's claim under the Federal Torts Claim Act for the incident(s) which occurred at the Loma Linda VAMC in July 2005.  

A response was received from the VA Loma Linda Healthcare System in January 2013.  Several documents were attached to the response and the Acting Medical Center Director (S.M.E.) reported that there were no copies of investigative/incident reports for the Veteran's July 14, 2005, surgery, and that any litigation and/or discovery documents pertaining to the Veteran's tort claim would need to be obtained from the VA Regional Counsel in Los Angeles.  

The AMC thereafter sent a letter to the VA Regional Counsel in Los Angeles in March 2013, in which it requested a copy of the report of investigation of the July 14, 2005, surgery.  That report was obtained in March 2013 and references two expert medical opinions that were relied upon by the VA Regional Counsel in settling the Veteran's tort claim, but were not provided by the VA Regional Counsel.  

Despite the response received from the Acting Medical Center Director at the VA Loma Linda Healthcare System in January 2013, the AMC failed to request any litigation and/or discovery documents pertaining to the Veteran's tort claim from the VA Regional Counsel.  This must be rectified on remand and is especially important given that a request for these documents would likely include copies of the two expert medical opinions that were relied upon by the VA Regional Counsel in settling the Veteran's tort claim.  

As the claim is being remanded for the foregoing reason, the temporary claims folder that is referenced in a March 2014 deferred rating decision must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any temporary claims file.  

2.  Contact the VA Regional Counsel in Los Angeles and request copies of any and all litigation and/or discovery documents pertaining to the settlement of the Veteran's claim under the Federal Tort Claims Act for the incident(s) that occurred at the VA Loma Linda Healthcare System in July 2005.  A specific request for the two expert medical opinions that were referenced in the investigative report obtained from the VA Regional Counsel in Los Angeles must be made.  

If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


